DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/16/2020. 
Claim(s) 1-8 and 10-20 are currently pending. 
Claim(s) 9 has been canceled.
Claim(s) 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected optoelectronic device, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/27/2018.  
Claim(s) 1, 10 and 14 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/139082, Cheng et al. with US 2017/0084400 used as a searchable equivalent, in view of US 2017/0243699, Beaumont et al.
Regarding claim 1
	Cheng teaches a method for forming a layer of a thin film optoelectronic device (corresponding to a perovskite layer for a solar cell) [Figs. 3 and 6, paragraphs 0013, 0031 and 0079], comprising:
forming an organometal halide perovskite precursor (corresponding to a perovskite precursor composition comprising one or more precursors, the perovskite composition comprising AX and BX2, wherein A is an organic cation, B is a divalent metal cation and X is a halide ion) [Fig. 3, Abstract, paragraphs 0019, 0031, 0069 and 0079];
coating a substrate with the organometal halide perovskite precursor to form an organometal halide perovskite layer (a substrate is coated with the organometal halide perovskite solution to for a layer) [Figs. 3 and 6, paragraphs 0019, 0031, 0069 and 0079], wherein the coating of the substrate comprises spin coating the organometallic halide perovskite precursor onto the substrate (the coating comprises spin coating) [Figs. 3 and 6, paragraphs 0019, 0026, 0060, 0069 and 0079];
passivating the organometal halide perovskite layer with a solvent during the coating step (the composition is contacted with a solvent during the coating step) [paragrapgs 0022, 0069 and 0079]; and

Cheng teaches that the perovskite film is beneficial for fast carrier transport [paragraphs 0003 and 0086].
As further clarification with regards to the perovskite layer being a charge transport layer, Beaumont is cited below.
Beaumont teaches that such similar perovskite compositions can be employed as a photoactive layer or as a charge transport layer (HTL and/or ETL) [paragraphs 0080-0081].
	Cheng and Beaumont are analogous inventions in the field of perovskite compositions for use as semiconductor layers in photoactive devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the charge transport layer of Cheng to comprise the perovskite composition as set forth above because said composition can effectively function as a charge transport layer material when suitable doped (n-type or p-type) [Beaumont, paragraphs 0080-0081].  
Regarding claim 2
Modified Cheng teaches the method as set forth above, wherein the organometal halide perovskite precursor comprises a mixture of AX and BX2, where A is a cation, B is a metal, and X is a halide ion (the perovskite composition comprising AX and BX2, wherein A is an organic cation, B is a divalent metal cation and X is a halide ion e.g., F, Cl. Br and I) [Cheng, paragraph 0031].
Regarding claim 3

Regarding claim 4
Modified Cheng teaches the method as set forth above, wherein B comprises lead (Pb), tin (Sn), germanium (Ge), or mixtures thereof (B comprises a metal cation such as, for example, Pb, Sn, and Ge) [Cheng, paragraph 0031].
Regarding claim 5
Modified Cheng teaches the method as set forth above, wherein X comprises fluoride (F_), chloride (Cl-), bromide (Br“), iodide (I-), astatide (At"), or mixtures thereof (X comprises a halide such as F, Cl, Cr and I) [Cheng, paragraph 0031].
Regarding claim 8
	Modified Cheng teaches the method as set forth above, wherein the organometal halide perovskite layer comprises methylammonium lead chloride (CH3NH3PbCl3) [Cheng, paragraph 0031].
Regarding claim 10
	Modified Cheng teaches the method as set forth above, wherein a duration of the spin coating step comprises approximately 30 seconds  [Paragraph 0079], and the passivating solvent is added after approximately 6 seconds (the substrate is spun for 30 seconds, and after 6 seconds chlorobenzene is added) [paragraph 0079].
Regarding claim 11

Regarding claim 12
	Modified Cheng teaches the method as set forth above, wherein the low polarity organic solvent comprises chloroform, chlorobenzene, toluene, or mixtures thereof (the layer is submerged or soaked in a composition comprising a solvent such as chlorobenzene) [Cheng, paragraphs 0069 and 0079].
Regarding claim 13
	Modified Cheng teaches the method as set forth above, wherein annealing the passivated organometal halide perovskite layer comprises heating to approximately 100°C for 10 minutes [Cheng, paragraph 0079].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/139082, Cheng et al. with US 2017/0084400 used as a searchable equivalent, in view of US 2017/0243699, Beaumont et al. as applied to claims 1-5, 8 and 10-13 above, and further in view of “Chemical engineering of methylammonium lead iodide/bromide perovskites: tuning of optoelectronic properties and photovoltaic performance” (2015), Park et al.
Regarding claim 6
	All the limitations of claim 2, from which claim 6, depends have been set forth above.

Modified Cheng does not teach a solvent mixture comprising approximately 7 parts by volume dimethylformamide and approximately 3 parts by volume dimethylsulfoxide.
	Park teaches a method for forming a layer for use in a optoelectronic device (solar cell) comprising a perovskite precursor composition [Abstract, Page 21760, Col. 1, lines 1-3].  The precursor composition comprising a cation, a metal and a halide (MAI, MABr, and PbCl2) with a mixture of polar solvents: dimethylformamide (DMF) and dimethylsulfoxide (DMSO) in a ratio of 7:3 [Page 21761, Col. 1, lines 23-26].
Modified Cheng and Park are analogous inventions in the field of perovskite precursor composition used to form layers in thin film optoelectronic devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solvent mixture of modified Cheng to comprise approximately 7 parts by volume dimethylformamide and approximately 3 parts by volume dimethylsulfoxide, as in Park, because a solvent mixture in the above ratio obtains efficient perovskites [Park, Page 21761, Col. 1, lines 23-33]. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/139082, Cheng et al. with US 2017/0084400 used as a searchable equivalent, in view of US 2017/0243699, Beaumont et al. and “Chemical engineering of methylammonium lead iodide/bromide perovskites: tuning of optoelectronic properties and photovoltaic performance” (2015), Park et al. as applied to claims 1-6, 8 and 10-13 above, and further in view of WO 2014/202965 Snaith et al, with US 2016/0141535 used as a searchable equivalent.
Regarding claim 7
All the limitations of claim 6, from which claim 7 depends, have been set forth above.
	Modified Cheng does not teach the organometal halide perovskite precursor comprising approximately 0.64 M methylammonium chloride and approximately 0.4 M lead chloride.
Snaith teaches a perovskite precursor composition comprising AX and BX2, wherein A is an organic cation, B is a divalent metal cation and X is a halide ion [Abstract, paragraphs 0222-0237 and 0269-0272].  Snaith teaches that the resulting solvent mixture comprises approximately 0.64M AX and approximately 0.4 M BX (the concentration of AX in the composition is typically from 1.0 to 5.0 M and the concentration of BX.sub.2 in the composition is typically from 0.5 to 1.5 M) [paragraph 0246].
Modified Cheng and Snaith are analogous inventions in the field of perovskite precursor composition used to form layers in thin film optoelectronic devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precursor mixture of modified Cheng to comprise approximately 0.64M of AX  and approximately 0.4 M of MX because a solvent mixture with the above composition obtains efficient perovskites [Snaith, paragraph 0246].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, .
Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/139082, Cheng et al. with US 2017/0084400 used as a searchable equivalent, in view of US 2017/0243699, Beaumont et al., US 2017/0084399, Vak and US 2015/0340632, Etgar.
Regarding claim 14
	Cheng teaches a method for forming a layer of a thin film optoelectronic device (corresponding to a perovskite layer for a solar cell) [Figs. 3 and 6, paragraphs 0013, 0031 and 0079], comprising:
forming an organometal halide perovskite precursor (corresponding to a perovskite precursor composition) by dissolving methylammonium chloride (CH3NH3Cl) and lead chloride (PbCl2) in a solvent selected from dimethylformamide and dimethylsulfoxide [paragraphs 0031-0032];
coating a substrate with the organometal halide perovskite precursor to form a layer of methylammonium lead chloride (CH3NH3PbCl3) on the substrate (a substrate is coated with the organometal halide perovskite solution to for a layer) [Figs. 3 and 6, paragraphs 0019, 0031, 0069 and 0079], wherein the coating of the substrate comprises spin coating the organometallic halide perovskite precursor onto the substrate (the coating comprises spin coating) [Figs. 3 and 6, paragraphs 0019, 0026, 0060, 0069 and 0079];
passivating the methylammonium lead chloride (CH3NH3PbCl3) by adding a low polarity organic solvent during the coating step (the composition is contacted with a 
annealing the passivated methylammonium lead chloride (CH3NH3PbCl3) [paragraphs 0031, 0069 and 0079].
Cheng does not teach a solvent mixture of dimethylformamide and dimethylsulfoxide.  However, Cheng teaches that dimethylformamide and dimethylsulfoxide are both solvents that are able to dissolve the perovskite material at the required concentrations [paragraph 0032].  As such, one of ordinary skill in the art would have found obvious to combine the two solvents to form a composition useful to dissolve the perovskite.  The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) [see MPEP §2144.06]
Cheng teaches that the perovskite film is beneficial for fast carrier transport [paragraphs 0003 and 0086].
As further clarification with regards to the perovskite layer being a charge transport layer, Beaumont is cited below.
Beaumont teaches that such similar perovskite compositions can be employed as a photoactive layer or as a charge transport layer (HTL and/or ETL) [paragraphs 0080-0081].

As further clarification with respect to the reactants for the formation of the perovskite precursors, Vak teaches a perovskite precursor composition wherein the reactants to form methylammonium lead chloride (CH3NH3PbCl3) include PbCl2 and CH3NH3Cl [paragraphs 0029, 0031 and 0063].
Modified Cheng and Vak are analogous inventions are analogous inventions in the field of thin film photoactive devices comprising perovskite compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the methylammonium lead chloride precursor by dissolving methylammonium chloride and lead chloride in order to effectively forming a methylammonium lead chloride perovskite precursor [Vak, paragraphs 0029, 0031 and 0063].
Modified Cheng does not teach the annealed methylammonium lead chloride layer having a thickness of about 10 nm to about 20 nm.
Etgar teaches a thin film optoelectronic device comprising a methylammonium lead chloride perovskite layer that is capable of performing as a charge transport layer in addition to its functionality as an absorber [Fig. 2A, Abstract, paragraph 0005, 0030, 
Modified Cheng and Etgar are analogous inventions in the field of thin film photoactive devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the methylammonium lead chloride layer of Cheng to have a thickness in a range of between 10 nm and 100 µm, as in Etgar, because a layer having a thickness in the above range can effectively transport charge carriers and in addition to its functionality as an absorber [Etgar, paragraphs 0005 and 0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 16
	Modified Cheng teaches the method as set forth above, wherein the low polarity organic solvent comprises chloroform, chlorobenzene, toluene, or mixtures thereof (the resulting layer is washed/dipped in a less polar solvent such as chloroform) [Cheng, paragraph 0079].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/139082, Cheng et al. with US 2017/0084400 used as a searchable equivalent, in view of US 2017/0243699, Beaumont et al., US 2017/0084399, Vak and US 2015/0340632, Etgar, as applied to claims 14 and 16 above, and further in view of WO 2014/202965 Snaith et al, with US 2016/0141535 used as a searchable equivalent.
Regarding claim 15
All the limitations of claim 14, from which claim 15 depends, have been set forth above.
	Modified Cheng does not teach the organometal halide perovskite precursor comprising approximately 0.64 M methylammonium chloride and approximately 0.4 M lead chloride.
Snaith teaches a perovskite precursor composition comprising AX and BX2, wherein A is an organic cation, B is a divalent metal cation and X is a halide ion [Abstract, paragraphs 0222-0237 and 0269-0272].  Snaith teaches that the resulting solvent mixture comprises approximately 0.64M AX and approximately 0.4 M BX (the concentration of AX in the composition is typically from 1.0 to 5.0 M and the concentration of BX.sub.2 in the composition is typically from 0.5 to 1.5 M) [paragraph 0246].
Modified Cheng and Snaith are analogous inventions in the field of perovskite precursor composition used to form layers in thin film optoelectronic devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precursor mixture of modified Cheng to comprise approximately 0.64M of AX  and approximately 0.4 M of MX because a solvent mixture with the above composition obtains efficient perovskites [Snaith, paragraph 0246].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 

Response to Arguments
Applicant’s arguments, see Remarks Filed on 11/16/2020, with respect to the rejection of claim(s) 1-8 and 10-16 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721